COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Iraan-Sheffield Independent School            §              No. 08-20-00122-CV
  District,
                                                §                Appeal from the
                       Appellant,
                                                §               83rd District Court
  v.
                                                §             of Pecos County, Texas
  Pecos Co. Appraisal District and Kinder
  Morgan Production Co., LLC, Individually      §              (TC# P-8133-83-CV)
  and as Successor in Interest to Kinder
  Morgan Production Co., LP,                    §

                        Appellees.              §

                                          ORDER

       The Court GRANTS the Appellees’ Joint Unopposed Motion to vacate the submission and

oral argument setting currently set for January 28, 2021. Accordingly, the above styled and

numbered cause will be rescheduled for submission and oral argument on a later date.

       IT IS SO ORDERED this 18th day of December 2020.


                                                    PER CURIAM


Before Rodriguez, J., Palafox, J., and Ferguson, Judge
(Ferguson, Judge, sitting by assignment)